Order entered November 30, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00191-CV

               FIELDALE FARMS CORPORATION AND
             OZARK MOUNTAIN POULTRY, INC., Appellants

                                      V.

                  SOMMA FOOD GROUP, LLC AND
              HOUSE OF RAEFORD FARMS, INC., Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-00698

                                   ORDER

      Before the Court is appellee House of Raeford Farms, Inc.’s motion to

postpone oral argument, its supplement to the motion, the joint response of

appellants Fieldale Farms Corporation and Ozark Mountain Poultry, Inc. opposing

the motion, the response of SOMMA Food Group, LLC opposing the motion, and

House of Raeford Farms, Inc.’s reply in support of its motion. Appellee House of

Raeford Farms, Inc. requests the Court to “postpone oral argument and
consideration of the merits of the parties’ arguments in this appeal” until a bill of

review proceeding now pending in the trial court is complete.


      We GRANT the motion, and we ABATE this appeal. We DIRECT the

Clerk to remove this case from the Court’s December 8, 2021 oral argument

docket. The case shall be removed from the Court’s active docket for 120 days or

until a motion to reinstate or dismiss the appeal is filed, whichever comes first.


                                        /s/   LESLIE OSBORNE
                                              PRESIDING JUSTICE